TD AMERITRADE HOLDING CORPORATION
LONG-TERM INCENTIVE PLAN
(As Amended and Restated on February 25, 2010)
     1. History, Purpose and Term of Plan.
          1.1. History. The Plan was originally adopted by the Ameritrade
Holding Corporation (“Old Ameritrade”) effective as of October 1, 1996 (the
“Original Effective Date”). Pursuant to an agreement and plan of merger, Old
Ameritrade became a subsidiary of the Company, a newly formed corporation,
effective as of September 9, 2002, and thereafter the Company assumed the Plan,
and all outstanding obligations under the Plan. The Board approved an amendment
and restatement of the Plan on September 7, 2005, and Company stockholders
approved such amendment and restatement on January 4, 2006. The Board
subsequently approved this amendment and restatement of the Plan on January 19,
2006 (the “2006 Restatement Date”), and Company stockholders approved this
amendment and restatement of the Plan on March 9, 2006. The Board approved an
additional amendment and restatement of the Plan, subject to Company stockholder
approval, on November 9, 2009, and stockholders approved the Plan on
February 25, 2010. The HR & Compensation Committee approved additional
amendments on February 24, 2010.
          1.2. Purpose. The purposes of this Plan are to attract, retain and
reward Service Providers and to promote the success of the Company’s business.
The Plan seeks to achieve this purpose by providing for Awards in the form of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units.
          1.3. Term. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed. However, all Incentive Stock Options shall
be granted, if at all, within ten (10) years from the 2006 Restatement Date.
     2. Definitions and Construction.
          2.1. Definitions. Whenever used herein, the following terms shall
their respective meanings set forth below:
               (a) “Administrator” means the Board or any of its Committees as
will be administering the Plan, in accordance with Section 3 of the Plan.
               (b) “Applicable Laws” means the requirements relating to the
administration of stock-based awards or equity compensation programs under U.S.
state corporate laws, U.S. federal and state securities laws, the Code, any
stock exchange or quotation system on which the Stock is listed or quoted and
the applicable laws of any foreign country or jurisdiction where Awards are, or
will be, granted under the Plan.
               (c) “Award” means, individually or collectively, a grant under
the Plan of Options, SARs, Restricted Stock, Restricted Stock Units, Performance
Shares or Performance Units.
               (d) “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan. The Award Agreement is subject to the terms and conditions of the
Plan.
               (e) “Board” means the Board of Directors of the Company.
               (f) “Change in Control” means the occurrence of any of the
following events after the 2006 Restatement Date:
                    (i) A change in the ownership of the Company. A change in
the ownership of the Company will occur on the date that any one person, or more
than one person acting as a group, acquires ownership of the Stock of

 



--------------------------------------------------------------------------------



 



the Company that, together with the Stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the Stock of the Company; provided, however, that for
purposes of this subsection (i), the acquisition of additional Stock by any one
person, or more than one person acting as a group, who is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the Stock of the Company shall not be considered a Change of Control; or
                    (ii) A change in the effective control of the Company. A
change in the effective control of the Company shall occur on the date that:
(1) the Board determines, in its sole and absolute discretion, that any one
person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of the Stock of the Company possessing up to
fifty percent (50%) or more of the total voting power of the Stock of the
Company, in each case whether such acquisition is by means of a tender offer,
exchange offer, merger, business combination or otherwise; or (2) a majority of
members of the Board of Directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors prior to the date of the appointment or
election. For purposes of this subsection (ii), if any one person, or more than
one person acting as a group, is considered to effectively control the Company,
the acquisition of additional control of the Company by the same person or
persons shall not be considered a Change of Control; or
                    (iii) A change in the ownership of a substantial portion of
the Company’s assets. A change in the ownership of a substantial portion of the
Company’s assets shall occur on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than fifty percent (50%) of the total fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this subsection (iii), the following
shall not constitute a change in the ownership of a substantial portion of the
Company’s assets: (1) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer; or (2) a transfer of
assets by the Company to: (A) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s Stock; (B)
an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company; (C) a person, or more
than one person acting as a group, that owns, directly or indirectly, fifty
percent (50%) or more of the total value or voting power of all the outstanding
Stock of the Company; or (D) an entity, at least fifty percent (50%) of the
total value or voting power of which is owned, directly or indirectly, by a
person described in this subsection 2.1(f)(iii)(2)(C). For purposes of this
subsection (iii), gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.
For purposes of this Section 2.1(f), persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Additionally, for purposes of this Section 2.1(f), notwithstanding any public
disclosure to the contrary, TD and the R Parties (as such terms are defined in
the Stockholders Agreement) together will not be considered to have formed a
group solely as a result of being parties or bound by the Stockholders Agreement
and any future actions, agreements or arrangements between TD and the R Parties
outside of the rights and obligations set forth in the Stockholders Agreement
shall be taken into account when considering whether TD and the R Parties shall
have formed a group in the future.
               (g) “Consultant” means any person, including an advisor, engaged
by the Company or a Related Entity to render services to such entity.
               (h) “Code” means the Internal Revenue Code of 1986, as amended.
Any reference to a section of the Code herein will be a reference to any
successor or amended section of the Code.
               (i) “Committee” means a committee of Directors or other
individuals satisfying Applicable Laws appointed by the Board in accordance with
Section 3 of the Plan.

 



--------------------------------------------------------------------------------



 



               (j) “Committee Designate” means any committee comprised of
(1) one or more individual (or individuals) who are then serving as a member(s)
of the Board or (2) one or more Officer (or Officers).
               (k) “Company” means TD Ameritrade Holding Corporation, a Delaware
corporation, or any successor thereto.
               (l) “Covered Employee” means an Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.
               (m) “Director” means a member of the Board.
               (n) “Disability” means, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receipt by the Employee of income replacement benefits for a period of not less
than three (3) months under an applicable disability benefit plan of the
Company.
               (o) “Dividend Right” means a credit, made at the discretion of
the Committee, to the account of a Participant in an amount equal to the cash
dividends paid on one Share for each Share represented by an Award held by such
Participant.
               (p) “Employee” means any person, including Officers and
Directors, who are employed by the Company or a Related Entity. Neither service
as a Director nor payment of a director’s fee by the Company or Related Entity
will be sufficient to constitute “employment” by the Company or Related Entity.
               (q) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
               (r) “Fair Market Value” means, as of any date and unless the
Committee determines otherwise, the value of Stock determined as follows:
                    (i) If the Stock is listed on any established stock exchange
or a national market system, including without limitation the Nasdaq Global
Select Market, the Nasdaq Global Market or the Nasdaq Capital Market of The
Nasdaq Stock Market, its Fair Market Value will be the closing market composite
price for such Stock as quoted on such exchange or system for the day of
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable;
                    (ii) If the Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Stock will be the mean between the high bid and low asked prices for
the Stock for the day of determination, as reported in The Wall Street Journal
or such other source as the Committee deems reliable; or
                    (iii) In the absence of an established market for the Stock,
the Fair Market Value will be determined in good faith by the Committee.
                    (iv) Notwithstanding the preceding, for federal, state, and
local income tax reporting purposes and for such other purposes as the Committee
deems appropriate, the Fair Market Value shall be determined by the Committee in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.
               (s) “Incentive Stock Option” means an Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code and
the regulations promulgated thereunder.
               (t) “Non-Qualified Stock Option” means an Option that by its
terms does not qualify or is not intended to qualify as an Incentive Stock
Option.
               (u) “Officer” means a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

 



--------------------------------------------------------------------------------



 



               (v) “Option” means an Incentive Stock Option or a Non-Qualified
Stock Option granted pursuant to Section 6 of the Plan.
               (w) “Option Price” means the price at which Shares may be
purchased upon the exercise of an Option pursuant to Section 6.3.
               (x) “Parent” means a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code.
               (y) “Participant” means the holder of an outstanding Award.
               (z) “Performance-Based Award” means any Award granted to selected
Service Providers pursuant to this Plan, but which are subject to the terms and
conditions set forth in Section 12. All Performance-Based Awards granted to
Covered Employees are, unless specifically noted to the contrary by the
Committee, intended to qualify as performance-based compensation under Section
162(m) of the Code.
               (aa) “Performance Goals” means the goal(s) determined by the
Committee (in its discretion) to be applicable to a Participant with respect to
an Award. As determined by the Committee, the Performance Goals applicable to an
Award may provide for a targeted level or levels of achievement using one or
more of the following measures: (i) revenue, (ii) gross margin, (iii) operating
margin, (iv) operating income, (v) pre-tax profit, (vi) pre-tax margin,
(vii) earnings before interest, taxes, depreciation and amortization, (viii) net
income, (ix) cash flow, (x) operating expenses, (xi) the market price of the
Share, (xii) earnings per share, (xiii) earnings yield, (xiv) earnings yield
spread, (xv) gross and net client asset growth, (xvi) gross and net account
growth, (xvii) total stockholder return, (xviii) return on capital, (xix) return
on assets, (xx) product quality, (xxi) economic value added, (xxii) number of
customers, (xxiii) market share, (xxiv) return on investments, (xxv) profit
after taxes, (xxvi) customer satisfaction, (xxvii) business divestitures and
acquisitions, (xxviii) supplier awards from significant customers, (xxix) new
product development, (xxx) working capital, (xxxi) individual objectives,
(xxxii) time to market, (xxxiii) return on net assets, and (xxxiv) sales. The
Performance Goals may differ from Participant to Participant and from Award to
Award. Any criteria used may be measured, as applicable, (i) in absolute terms,
(ii) in relative terms (including, but not limited to, passage of time and/or
against another company or companies), (iii) on a per-share basis, (iv) against
the performance of the Company as a whole or a segment of the Company, and
(v) on a pre-tax or after-tax basis.
               (bb) “Performance Period” means a period established by the
Committee pursuant to Section 12 of the Plan at the end of which one or more
Performance Goals are to be measured.
               (cc) “Performance Share” means an Award granted to a Service
Provider pursuant to Section 10 of the Plan.
               (dd) “Performance Unit” means an Award granted to a Service
Provider pursuant to Section 10 of the Plan.
               (ee) “Period of Restriction” means the period during which the
transfer of Restricted Stock or Restricted Stock Units are subject to
restrictions and therefore, the Shares are subject to a substantial risk of
forfeiture. Such restrictions may be based on the passage of time, continued
service, the achievement of Performance Goals, and/or the occurrence of other
events as determined by the Committee.
               (ff) “Plan” means this TD Ameritrade Holding Corporation
Long-Term Incentive Plan.
               (gg) “Related Entity” means any Parent, Subsidiary and any
business, corporation, partnership, limited liability company or other entity in
which the Company, a Parent or a Subsidiary holds a substantial ownership
interest, directly or indirectly.
               (hh) “Restricted Stock” means an Award granted to a Service
Provider pursuant Section 8 of the Plan.

 



--------------------------------------------------------------------------------



 



               (ii) “Restricted Stock Unit” means a bookkeeping entry
representing a right granted to a Participant pursuant to Section 9 of the Plan
to receive the value associated with a share of Stock on a date determined in
accordance with the provisions of the Plan and the Participant’s Award
Agreement.
               (jj) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
               (kk) “Section 16(b)” means Section 16(b) of the Exchange Act.
               (ll) “Service Provider” means an Employee, Director or
Consultant.
               (mm) “Share” means a share of Stock, as adjusted in accordance
with Section 5.3 of the Plan.
               (nn) “Stock” means the common stock of the Company, or in the
case of certain Stock Appreciation Rights or Performance Units, the cash
equivalent thereof.
               (oo) “Stock Appreciation Right” or “SAR” means an Award, granted
alone or in connection with an Option, that pursuant to Section 7 of the Plan is
designated as SAR.
               (pp) “Stockholders Agreement” means that certain Stockholders
Agreement among TD Ameritrade Holding Corporation, the stockholders listed on
Exhibit A thereto and The Toronto-Dominion Bank dated as of June 22, 2005, and
as most recently amended as of August 3, 2009.
               (qq) “Subsidiary” means a “subsidiary corporation”, whether now
or hereafter existing, as defined in Section 424(f) of the Code.
     3. Administration.
          3.1. Administration. The Plan shall be administered by the
Administrator. Notwithstanding the foregoing, the Administrator, subject to the
terms and conditions of the Plan, may delegate to any Committee Designate the
authority to act as a subcommittee of the Board or Committee, as applicable, for
purposes of making grants or awards under the Plan to Service Providers of the
Company who are not subject to Section 16(a) of the Exchange Act as the
Committee Designate shall determine in his or her sole discretion and the
Committee Designate shall have the authority and duties of the Administrator
with respect to such grants or awards, provided, however, that (a) such Awards
shall not be granted for shares in excess of the maximum aggregate number of
shares of Stock authorized for issuance pursuant to Section 5, (b) the exercise
price per share of each Option shall be not less than the Fair Market Value per
share of the Stock on the effective date of grant, and (c) each such Award shall
be subject to the terms and conditions of the appropriate standard form of Award
Agreement approved by the Administrator and shall conform to the provisions of
the Plan and such other guidelines as shall be established from time to time by
the Administrator.
          3.2. Authority of the Administrator. In addition to any other powers
set forth in the Plan and subject to the provisions of the Plan, the
Administrator shall have the full and final power and authority, in its
discretion:
               (a) to determine the Fair Market Value;
               (b) to select the Service Providers to whom Awards may be granted
hereunder;
               (c) to determine the number of shares of Stock to be covered by
each Award granted hereunder;
               (d) to approve forms of Award Agreements for use under the Plan;
               (e) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the Option Price, the time or times when Awards
may be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of

 



--------------------------------------------------------------------------------



 



forfeiture or repurchase restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Committee, in its sole discretion, will determine;
               (f) to construe and interpret the terms of the Plan and Awards
granted pursuant to the Plan;
               (g) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws including
qualifying for preferred tax treatment under such applicable foreign tax laws;
               (h) to modify or amend each Award, including the discretionary
acceleration of vesting and the authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in an
applicable Award Agreement;
               (i) to allow Participants to satisfy withholding tax obligations
by electing to have the Company withhold from the Shares or cash to be issued
upon exercise, settlement or vesting of an Award that number of Shares or cash
having a Fair Market Value equal to the minimum amount required to be withheld.
The Fair Market Value of any Shares to be withheld will be determined on the
date that the amount of tax to be withheld is to be determined by the applicable
closing price of the Shares as reported on the applicable stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, which the Stock is listed and as reported in The Wall Street
Journal or such other source as the Committee deems reliable. All elections by a
Participant to have Shares or cash withheld for this purpose will be made in
such form and under such conditions as the Committee may deem necessary or
advisable;
               (j) to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Award previously granted by
the Committee;
               (k) to allow a Participant, subject to compliance with all
Applicable Laws, to defer the receipt of the payment of cash or the delivery of
Shares that would otherwise be due to such Participant under an Award;
               (l) to determine whether Awards will be settled in Shares, cash
or in any combination thereof;
               (m) to determine whether Awards will be adjusted for Dividend
Rights;
               (n) to establish a program whereby Service Providers designated
by the Committee can, subject to compliance with all Applicable Laws, reduce
compensation otherwise payable in cash in exchange for Awards under the Plan;
               (o) to issue Awards in satisfaction of obligations owed to any
Participant under any other Company incentive or deferred compensation plan;
               (p) to impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any Shares
issued as a result of or under an Award, including without limitation,
(A) restrictions under an insider trading policy, and (B) restrictions as to the
use of a specified brokerage firm for such resales or other transfers;
               (q) in accordance with Section 14 of the Plan, to specify in an
Award Agreement at the time of the Award, or later pursuant to an amendment of
an outstanding Award, that the Participant’s rights, payments and benefits with
respect to an Award (including amounts received upon the settlement or exercise
of an Award) shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award; and
               (r) to make all other determinations deemed necessary or
advisable for administering the Plan.

 



--------------------------------------------------------------------------------



 



          3.3. Effect of Decisions and Determinations under Plan. The decisions,
determinations and interpretations of the Administrator will be final and
binding on all Participants and any other holders of Awards.
          3.4. Administration with Respect to Officers. With respect to
participation by Officers in the Plan, at any time that any class of equity
security of the Company is registered pursuant to Section 12 of the Exchange
Act, the Plan shall be administered in compliance with the requirements, if any,
of Rule 16b-3.
          3.5. No Repricing. Notwithstanding anything in the Plan to the
contrary, without the affirmative vote of holders of a majority of the shares of
Stock cast in person or by proxy at a meeting of the stockholders of the Company
at which a quorom representing a majority of all outstanding shares of Stock is
present or represented by proxy, the Administrator shall not approve a program
providing for either (a) the cancellation of outstanding Options and/or SARs and
the grant in substitution therefore of any new Awards, including specifically,
without limitation, any new Options and/or SARS having a lower exercise price or
(b) the amendment of outstanding Options and/or SARs to reduce the exercise
price thereof. This Section 3.5 shall not be construed to apply to “issuing or
assuming a stock option in a transaction to which Section 424(a) applies” within
the meaning of Section 424 of the Code.
          3.6. Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board, Officers or Employees
of the Company, members of the Board and any Officers or Employees of the
Company to whom authority to act for the Board or the Company is delegated shall
be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
     4. Participation. Subject to the terms and conditions of the Plan, the
Administrator shall determine and designate, from time to time, from among the
Service Providers those who will be granted one or more Awards under the Plan.
In the discretion of the Administrator, and subject to the terms of the Plan, a
Service Provider may be granted any Award permitted under the provisions of the
Plan, and more than one Award may be granted to a Service Provider. Except as
otherwise agreed by the Administrator and the Participant, or except as
otherwise provided in the Plan, an Award under the Plan shall not affect any
previous Award under the Plan or an award under any other plan maintained by the
Company.
     5. Shares Subject to the Plan.
          5.1. Number of Shares Reserved. The shares of Stock with respect to
which Awards may be made under the Plan shall be shares currently authorized but
unissued or currently held or subsequently acquired by the Company as treasury
shares, including shares purchased in the open market or in private
transactions. Subject to the provisions of subsection 5.4, the number of shares
of Stock which may be issued with respect to Awards under the Plan shall not
exceed 39,000,000 shares in the aggregate.
          5.2. Reusage of Shares.
               (a) In the event of the exercise or termination (by reason of
forfeiture, expiration, cancellation, surrender or otherwise) of any Award under
the Plan, that number of shares of Stock that was subject to the Award but not
delivered shall again be available for Awards under the Plan.
               (b) In the event that shares of Stock are delivered under the
Plan as Restricted Stock or Restricted Stock Units and are thereafter forfeited
or reacquired by the Company pursuant to rights reserved in the Award Agreement,
such forfeited or reacquired shares of Stock shall again be available for Awards
under the Plan.

 



--------------------------------------------------------------------------------



 



               (c) Notwithstanding the provisions of Sections 5.2(a) or (b), the
following shares of Stock shall not be available for reissuance under the Plan:
(i) shares of Stock with respect to which the Participant has received the
benefits of ownership (other than voting rights), either in the form of
dividends or otherwise; (ii) shares of Stock which are withheld from any Award
or payment under the Plan to satisfy tax withholding obligations; (iii) shares
of Stock which are surrendered to fulfill tax obligations; (iv) shares of Stock
which are surrendered in payment of the Option Price upon the exercise of an
Option; and (v) shares of Stock subject to the grant of SAR which are not issued
upon settlement of the SAR.
          5.3. Adjustments to Shares Reserved. In the event of any merger,
consolidation, reorganization, recapitalization, spinoff, stock dividend, stock
split, reverse stock split, exchange or other distribution with respect to
shares of Stock or other change in the corporate structure or capitalization
affecting the Stock, the type and number of shares of stock which are or may be
subject to awards under the Plan and the terms of any Awards (including the
price at which shares of stock may be issued pursuant to an Award) shall be
equitably adjusted by the Administrator, in its sole discretion, to preserve the
value of benefits awarded or to be awarded to Participants under the Plan.
          5.4. Individual Limits on Awards. Notwithstanding any other provision
of the Plan to the contrary, the following limitations shall apply to Awards
under the Plan:
               (a) No Service Provider shall be granted, in any fiscal year of
the Company (1) an Option or SAR to purchase more than 4,000,000 Shares,
(2) Restricted Stock or Restricted Stock Units covering more than 2,000,000
Shares, (3) Performance Shares covering more than 2,000,000 Shares or (4)
Performance Units which could result in such Service Provider receiving more
than $6,000,000.
               (b) In connection with her or her initial employment and/or
service with the Company, a Service Provider may be granted Options or SARs to
purchase up to an additional 2,000,000 Shares, which shall not count against the
limit set forth in subsection (a) above.
               (c) The foregoing limitations shall be adjusted proportionately
in connection with any change in the Company’s capitalization as described in
Section 5.3.
               (d) If an Award is cancelled in the same fiscal year of the
Company in which it was granted (other than in connection with a Change in
Control), the cancelled Award will also be counted against the limits set forth
in subsections (a) and (b) above.
               (e) The determination made under this Section 5.4 shall be based
on the shares subject to the Awards at the time of grant, regardless of when the
Awards become exercisable and/or are settled.
     6. Options.
          6.1. Term of Option. The term of each Option will be stated in the
Award Agreement. In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time of the Incentive Stock Option is granted, owns
stock representing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or a Related Entity, the term of
the Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
          6.2. Restrictions Relating to Incentive Stock Options. To the extent
that the aggregate fair market value of Stock with respect to which Incentive
Stock Options are exercisable for the first time by any individual during any
calendar year (under all plans of the Company) exceeds $100,000, such options
shall be treated as Non-Qualified Stock Options, to the extent required by
Section 422 of the Code.
          6.3. Option Price. The Option Price shall be established by the
Administrator or shall be determined by a method established by the
Administrator at the time the Option is granted; provided, however, that in no
event shall

 



--------------------------------------------------------------------------------



 



such price be less than 100% of the Fair Market Value of a share of Stock as of
the date on which the Option is granted. Notwithstanding the foregoing, any
Incentive Stock Option granted to an Employee who, at the time of grant, owns
Stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or a Related Entity, the Option Price will be no
less than 110% of the Fair Market Value on the date of grant.
          6.4. Waiting Period and Exercise Dates. At the time an Option is
granted, the Committee will fix the period within which the Option may be
exercised and will determine any conditions that must be satisfied before the
Option may be exercised. The Administrator, in its discretion, may impose such
restrictions on shares of Stock acquired pursuant to the exercise of an Option
(including stock acquired pursuant to the exercise of a tandem Stock
Appreciation Right) as it determines to be desirable, including, without
limitation, restrictions relating to disposition of the shares and forfeiture
restrictions based on service, performance, Stock ownership by the Participant,
and such other factors as the Administrator determines to be appropriate.
          6.5. Form of Consideration. The Committee will determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Committee will
determine the acceptable form of consideration at the time of grant. Such
consideration to the extent permitted by Applicable Laws may consist entirely
of: (a) cash; (b) check; (c) other shares of Stock which meet the conditions
established by the Committee to avoid any adverse financial accounting
consequences (as determined solely by the Committee); (d) consideration received
by the Company under a cashless exercise program implemented by the Company in
connection with the Plan; (e) consideration received by the Company under a net
exercise program implemented by the Company in connection with the Plan, (f) any
combination of the foregoing methods of payment; or (g) such other consideration
and method of payment for the issuance of shares of Stock to the extent
permitted by Applicable Laws.
          6.6. Exercise of Option.
               (a) Procedure for Exercise; Rights as a Stockholder. Any Option
granted hereunder will be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Committee and set
forth in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
An Option will be deemed exercised when the Company receives: (x) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (y) full payment for the Shares with
respect to which the Option is exercised (together with any applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Committee and permitted by the Award Agreement and the
Plan. Shares issued upon exercise of an Option will be issued in the name of the
Participant or, if requested by the Participant, in the name of the Participant
and his or her spouse. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder will exist with respect to the shares of Stock underlying such
Option, notwithstanding the exercise of the Option. The Company will issue (or
cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in the applicable
Award Agreement.
Exercising an Option in any manner will decrease the number of Shares thereafter
available for sale under the Option, by the number of Shares as to which the
Option is exercised. In addition, the exercise of an Option will result in the
surrender of the corresponding rights under a tandem Stock Appreciation Right,
if any.
               (b) Termination of Service Provider Relationship. If a
Participant ceases to be an Service Provider, other than upon the Participant’s
death or Disability, the Participant may exercise his or her Option within such
period of time as is specified in the Award Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, and except to the extent
terminated earlier pursuant to the Award Agreement, the Option will remain
exercisable for three (3) months following the Participant’s termination. Unless
otherwise provided by the Committee, if on the date of termination the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will revert to

 



--------------------------------------------------------------------------------



 



the Plan. If after termination the Participant does not exercise his or her
Option within the time specified by the Committee, the Option will terminate,
and the Shares covered by such Option will revert to the Plan.
               (c) Disability of Participant. If a Participant ceases to be a
Service Provider as a result of the Participant’s Disability, the Participant
may exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination as a result of Disability. Unless otherwise
provided by the Committee, if on the date of termination the Participant is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If after termination the
Participant does not exercise his or her Option within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.
               (d) Death of Participant. If a Participant dies while a Service
Provider, the Option may be exercised following the Participant’s death within
such period of time as is specified in the Award Agreement to the extent that
the Option is vested on the date of death (but in no event may the option be
exercised later than the expiration of the term of such Option as set forth in
the Award Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Committee. If no such beneficiary has been designated by the
Participant, then such Option may be exercised by the personal representative of
the Participant’s estate or by the person(s) to whom the Option is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following Participant’s
death. Unless otherwise provided by the Committee, if at the time of death
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will immediately revert to the Plan. If the
Option is not so exercised within the time specified herein, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.
          6.7. Reload Provision. In the event the Participant exercises an
Option that was granted on or prior to the 2006 Restatement Date and pays all or
a portion of the Option Price in Stock, such Participant (either pursuant to the
terms of the Option Award, or pursuant to the exercise of Committee discretion
at the time the Option is exercised) may be issued a new Option to purchase
additional shares of Stock equal to the number of shares of Stock surrendered to
the Company in such payment. Such new Option shall have an exercise price equal
to the Fair Market Value per share on the date such new Option is granted, shall
first be exercisable six months from the date of grant of the new Option and
shall expire on the same date as the expiration date of the original Option so
exercised by payment of the Option Price in shares of Stock. Options granted
after the 2006 Restatement Date will not be subject to this reload provision in
this Section 6.7.
     7. Stock Appreciation Rights.
          7.1. Types of SARs Authorized. SARs may be granted in tandem with all
or any portion of a related Option or may be granted independently of any
Option.
          7.2. Exercise Price and Other Terms. The Administrator, subject to the
provisions of the plan, will have complete discretion to determine the terms and
conditions of each SAR granted under the Plan; provided, however, that (a) the
exercise price per share subject to a tandem SAR shall be the exercise price per
share under the related Option and (b) the exercise price per share subject to
an independently granted SAR shall not be less than the Fair Market Value of a
share of Stock on the effective date of grant of the SAR.
          7.3. Exercise. If a SAR is not in tandem with an Option, then the SAR
shall be exercisable in accordance with the terms established by the
Administrator at the time of grant and set forth in the Award Agreement. If a
SAR is granted in tandem with an Option, then the SAR shall be exercisable at
the time the tandem Option is exercisable. The exercise of a tandem SAR will
result in the surrender of the corresponding rights under the related Option.
          7.4. Settlement of Award. Upon the exercise of a SAR, a Participant
will be entitled to receive payment from the Company in an amount determined by
multiplying: (a) the difference between the Fair Market Value of a Share on the
date of exercise over the exercise price; times (b) the number of shares of
Stock with respect to which

 



--------------------------------------------------------------------------------



 



the SAR is exercised. At the discretion of the Administrator, the payment upon
SAR exercise may be in cash, in shares of Stock of equivalent value, or in some
combination thereof.
          7.5. Terms and Expiration of SARs. The Administrator, in its
discretion, may impose such restrictions on shares of Stock acquired pursuant to
the exercise of a SAR as it determines to be desirable, including, without
limitation, restrictions relating to disposition of the shares and forfeiture
restrictions based on service, performance, ownership of Stock by the
Participant, and such other factors as the Administrator determines to be
appropriate. Each SAR grant under the Plan will expire upon the date determined
by the Administrator, in its sole discretion, and set forth in the Award
Agreement. Notwithstanding the foregoing, the requirements of Section 6.6 also
will apply to SARs.
     8. Restricted Stock.
          8.1. Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Restricted
Stock to Service Providers in such amounts as the Committee, in its sole
discretion, will determine.
          8.2. Restricted Stock Agreement. Each Award of Restricted Stock will
be evidenced by an Award Agreement that will specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Committee, in its sole discretion, will determine. Unless the Committee
determines otherwise, Restricted Stock will be held by the Company as escrow
agent until the restrictions on such Shares have lapsed.
          8.3. Other Restrictions. The Committee, in its sole discretion, may
impose such other restrictions on Restricted Stock as it may deem advisable or
appropriate, including granting such an Award of Restricted Stock subject to
Performance Goals or to the requirements of Section 12.
          8.4. Removal of Restrictions. Except as otherwise provided in the Plan
or the applicable Award Agreement, Shares of Restricted Stock covered by each
Restricted Stock grant made under the Plan will be released from escrow as soon
as practicable after the last day of the Period of Restriction. The Committee,
in its discretion, may accelerate the time at which any restrictions will lapse
or be removed.
          8.5. Voting Rights. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock granted hereunder may exercise full
voting rights with respect to those Shares, unless the Committee determines
otherwise and as set forth in the Award Agreement.
          8.6. Dividend Rights. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock may be entitled to Dividend Rights
with respect to such Shares to the extent provided in the Award Agreement. If
any such Dividend Rights are paid in shares of Stock, the shares of Stock will
be subject to the same restrictions on transferability and forfeitability as the
Restricted Stock with respect to which they were paid. Dividend Rights shall be
settled in cash or in shares of Stock, as determined by the Administrator, shall
be payable at the time and in the form determined by the Administrator, and
shall be subject to such other terms and conditions as the Administrator may
determine.
          8.7. Return of Restricted Stock to Company. On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.
     9. Restricted Stock Units.
          9.1. Grant of Restricted Stock Units. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Stock Units to Service Providers in such amounts as the
Committee, in its sole discretion, will determine.

 



--------------------------------------------------------------------------------



 



          9.2. Restricted Stock Unit Agreement. Each Award of Restricted Stock
Units will be evidenced by an Award Agreement that will specify the Period of
Restriction, the number of Shares to be issued in settlement of the Award, and
such other terms and conditions as the Committee, in its sole discretion, will
determine.
          9.3. Other Restrictions. The Committee, in its sole discretion, may
impose such other restrictions on Restricted Stock Units as it may deem
advisable or appropriate, including granting such an Award of Restricted Stock
Units subject to Performance Goals or to the requirements of Section 12.
          9.4. Settlement of Restricted Stock Units. At the time of grant of any
Restricted Stock Unit, the Committee will specify the settlement date applicable
to each grant of Restricted Stock Units which will be no earlier than the
vesting date or dates of the Award and may be determined at the election of the
Participant. On the settlement date, the Company will transfer to the
Participant either (a) one share of Stock or (ii) cash equal to the value of one
such share of Stock for each Restricted Stock Unit scheduled to be paid out on
such date and which was not previously forfeited.
          9.5. Voting Rights. Service Providers holding Restricted Stock Units
will not have any right to exercise voting rights with respect to the shares of
Stock underlying such Restricted Stock Unit.
          9.6. Dividend Rights. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock Units may be entitled to Dividend
Rights with respect to such Shares to the extent and in the manner provided in
the Award Agreement. Dividend Rights shall be settled in cash or in shares of
Stock, as determined by the Administrator, shall be payable at the time and in
the form determined by the Administrator, and shall be subject to such other
terms and conditions as the Administrator may determine.
          9.7. Return of Restricted Stock Units to Company. On the date set
forth in the Award Agreement, the Restricted Stock Units for which restrictions
have not lapsed, and for which shares of Stock have not been issued in
settlement of the Award, will revert to the Company and again will become
available for grant under the Plan.
     10. Performance Units and Performance Shares.
          10.1. Grant of Performance Units/Shares. Subject to the terms and
conditions of the Plan, Performance Units and Performance Shares may be granted
to Service Providers at any time and from time to time, as will be determined by
the Administrator, in its sole discretion. The Administrator will have complete
discretion in determining the number of Performance Units and Performance Shares
granted to each Participant.
          10.2. Value of Performance Units/Shares. Each Performance Unit will
have an initial value that is established by the Administrator on or before the
date of grant. Each Performance Share will have an initial value equal to the
Fair Market Value of a Share on the date of grant.
          10.3. Performance Objectives and Other Terms. The Administrator will
set performance objectives or other vesting provisions (including, without
limitation, continued status as a Participant) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Participants. The
time period during which the performance objectives must be met will be called
the “Performance Period.” Each Award of Performance Units/Shares will be
evidenced by an Award Agreement that will specify the Performance Period, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine. The Administrator may set Performance Goals based upon the
achievement of Company-wide, divisional, or individual goals, applicable federal
or state securities laws, or any other basis determined by the Administrator in
its discretion.
          10.4. Earning of Performance Units/Shares. After the applicable
Performance Period has ended, the holder of Performance Units/Shares will be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance objectives have been achieved.
After the grant of a Performance Unit/Share, the Administrator, in its sole
discretion, may reduce or waive any performance objectives for such Performance
Unit/Share.

 



--------------------------------------------------------------------------------



 



          10.5. Form and Timing of Payment of Performance Units/Shares. Payment
of earned Performance Units/Shares will be made as soon after the expiration of
the applicable Performance Period at the time determined by the Administrator.
The Administrator, in its sole discretion, may pay earned Performance
Units/Shares in the form of cash, in Shares (which have an aggregate Fair Market
Value equal to the value of the earned Performance Units/Shares at the close of
the applicable Performance Period) or in a combination thereof.
          10.6. Cancellation of Performance Units/Shares. On the date set forth
in the Award Agreement, all unearned or unvested Performance Units/Shares will
be forfeited to the Company, and again will be available for grant under the
Plan.
     11. Replacement Awards. Each holder of an Award related to the common stock
of Old Ameritrade which was granted pursuant to the Plan prior to the Assumption
Date and which was outstanding as of the Assumption Date after giving effect to
the transactions contemplated by the Merger Agreement (the “Existing Awards”),
will, as of the Assumption Date, be automatically granted a “Replacement Award”
under the Plan and the Existing Awards shall be cancelled in exchange for the
Replacement Awards. The number of shares of Stock and, if applicable, the Option
Price per share of Stock, subject to a Replacement Award shall be equal to the
same number of shares of common stock of Old Ameritrade and, if applicable, the
same Option Price per share, subject to corresponding Existing Award. Except as
provided in the preceding sentence, the Replacement Awards granted pursuant to
this Section 11 shall be subject to the same terms and conditions as the
corresponding Existing Awards.
     12. Terms and Conditions of Any Performance-Based Award.
          12.1. Purpose. The purpose of this Section 12 is to provide the
Committee the ability to qualify Awards (other than Options and SARs) that are
granted pursuant to the Plan as qualified performance-based compensation under
Section 162(m) of the Code. If the Committee, in its discretion, decides to
grant a Performance-Based Award subject to Performance Goals to a Covered
Employee, the provisions of this Section 12 will control over any contrary
provision in the Plan; provided, however, that the Committee may in its
discretion grant Awards to such Covered Employees that are based on Performance
Goals or other specific criteria or goals but that do not satisfy the
requirements of this Section 12.
          12.2. Applicability. This Section 12 will apply to those Covered
Employees which are selected by the Committee to receive any Award subject to
Performance Goals. The designation of a Covered Employee as being subject to
Section 162(m) of the Code will not in any manner entitle the Covered Employee
to receive an Award under the Plan. Moreover, designation of a Covered Employee
subject to Section 162(m) of the Code for a particular Performance Period will
not require designation of such Covered Employee in any subsequent Performance
Period and designation of one Covered Employee will not require designation of
any other Covered Employee in such period or in any other period.
          12.3. Procedures with Respect to Performance Based Awards. To the
extent necessary to comply with the performance-based compensation of Section
162(m) of the Code, with respect to any Award granted subject to Performance
Goals, no later than ninety (90) days following the commencement of any fiscal
year in question or any other designated period of time or period of service (or
such other time as may be required or permitted by Section 162(m)), the
Committee will, in writing, (a) designate one or more Participants who are
Covered Employees, (b) select the Performance Goals applicable to the
Performance Period, (c) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period, and (d)
specify the relationship between Performance Goals and the amounts of such
Awards, as applicable, to be earned by each Covered Employee for such
Performance Period. Following the completion of each Performance Period, the
Committee will certify in writing whether the applicable Performance Goals have
been achieved for such Performance Period. In determining the amounts earned by
a Covered Employee, the Committee will have the right to reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.
Unless specifically provided otherwise by the Committee when establishing any
Performance Goal, and only to the extent applicable to each particular
Performance Goal, such Performance Goals shall be automatically adjusted to
(a) the reflect the impact of any change in accounting standards that may be
required by the Financial Accounting Standards Board after the adoption of the
Performance Goal and (b) reflect the

 



--------------------------------------------------------------------------------



 



impact of any restatement of the Company’s financial statements as result of
such a change in the accounting standards.
          12.4. Payment of Performance Based Awards. Unless otherwise provided
in the applicable Award Agreement, a Covered Employee must be employed by the
Company or a Related Entity on the day a Performance-Based Award for such
Performance Period is paid to the Covered Employee. Furthermore, a Covered
Employee will be eligible to receive payment pursuant to a Performance-Based
Award for a Performance Period only if the Performance Goals for such period are
achieved.
          12.5. Additional Limitations. Notwithstanding any other provision of
the Plan, any Award which is granted to a Covered Employee and is intended to
constitute qualified performance based compensation under Section 162(m) of the
Code will be subject to any additional limitations set forth in the Code
(including any amendment to Section 162(m)) or any regulations and ruling issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m) of the Code, and
the Plan will be deemed amended to the extent necessary to conform to such
requirements.
     13. Change in Control.
          13.1. Options and SARs. In the event of a Change in Control, an
outstanding Option or SAR that was granted on or after the 2006 Restatement Date
may be (i) assumed or substituted with an equivalent option or SAR of the
successor corporation or a Parent or Subsidiary of the successor corporation,
(ii) replaced with a cash incentive program of the successor corporation or a
Parent or Subsidiary of the successor corporation, or (iii) terminated. Unless
determined otherwise by the Committee, in the event that the successor
corporation does not assume, substitute or replace a Participant’s Option or SAR
that was granted on or after the 2006 Restatement Date, the Participant shall,
immediately prior to the Change in Control, fully vest in and have the right to
exercise such Option or SAR that was granted on or after the 2006 Restatement
Date and which is not assumed, substituted or replaced as to all of the Stock
underlying the Award, including Shares as to which it would not otherwise be
vested or exercisable. If an Option or SAR that was granted on or after the 2006
Restatement Date is not assumed, substituted or replaced in the event of a
Change in Control, the Committee shall notify the Participant in writing or
electronically that the Option or SAR that was granted on or after the 2006
Restatement Date shall be exercisable, to the extent vested, for a period of up
to fifteen (15) days from the date of such notice, and the Option or SAR that
was granted on or after the 2006 Restatement Date shall terminate upon the
expiration of such period. For the purposes of this paragraph, the Option or SAR
that was granted on or after the 2006 Restatement Date shall be considered
assumed if, following the Change in Control, the option or stock appreciation
right confers the right to purchase or receive, for each Share of Stock subject
to such Option or SAR immediately prior to the Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
the Change in Control by holders of Stock for each Share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the Change in
Control is not solely common stock of the successor corporation or its Parent,
the Committee may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Option or SAR that was
granted on or after the 2006 Restatement Date, for each Share of Stock subject
to the Option or SAR that was granted on or after the 2006 Restatement Date, to
be solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Stock in the
Change in Control. Notwithstanding anything herein to the contrary, an Award
that vests, is earned or paid-out upon the satisfaction of one or more
Performance Goals will not be considered assumed if the Company or its successor
modifies any of such Performance Goals without the Participant’s consent;
provided, however, a modification to such Performance Goals only to reflect the
successor corporation’s post-merger or post-Change in Control corporate
structure will not be deemed to invalidate an otherwise valid Award assumption.
          13.2. Restricted Stock, Restricted Stock Units, Performance Shares and
Performance Units. In the event of a Change in Control, an outstanding Award of
Restricted Stock, Restricted Stock Unit, Performance Share or Performance Unit
that was granted on or after the 2006 Restatement Date may be (i) assumed or
substituted with an equivalent restricted stock, restricted stock unit,
performance share or performance unit award of the successor corporation or a
Parent or Subsidiary of the successor corporation, (ii) replaced with a cash
incentive program of the successor corporation or a Parent or Subsidiary of the
successor corporation, or (iii) terminated. Unless determined

 



--------------------------------------------------------------------------------



 



otherwise by the Committee, in the event that the successor corporation refuses
to assume, substitute or replace a Participant’s Restricted Stock, Restricted
Stock Unit, Performance Share or Performance Unit that was granted on or after
the 2006 Restatement Date, the Participant shall, immediately prior to the
Change in Control, fully vest in such Restricted Stock, Restricted Stock Unit,
Performance Share or Performance Unit that was granted on or after the 2006
Restatement Date including as to Shares which would not otherwise be vested. For
the purposes of this paragraph, a Restricted Stock, Restricted Stock Unit,
Performance Share or Performance Unit award that was granted on or after the
2006 Restatement Date shall be considered assumed if, following the Change in
Control, the award confers the right to purchase or receive, for each Share
subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
the Change in Control by holders of Stock for each Share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the Change in
Control is not solely common stock of the successor corporation or its Parent,
the Committee may, with the consent of the successor corporation, provide for
the consideration to be received, for each Share and each unit/right to acquire
a Share subject to the Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Stock in the Change in Control.
Notwithstanding anything herein to the contrary, an Award that vests, is earned
or paid-out upon the satisfaction of one or more Performance Goals will not be
considered assumed if the Company or its successor modifies any of such
Performance Goals without the Participant’s consent; provided, however, a
modification to such Performance Goals only to reflect the successor
corporation’s post-merger or post-Change in Control corporate structure will not
be deemed to invalidate an otherwise valid Award assumption.
     14. Forfeiture Events. The Administrator may specify in an Award Agreement
that the Participant’s rights, payments, and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, fraud, breach of a fiduciary duty, restatement of
financial statements as a result of fraud or willful errors or omissions,
termination of employment for cause, violation of material Company and/or
Subsidiary policies, breach of non-competition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company
and/or its Subsidiaries.
     15. Miscellaneous.
          15.1. Limit on Distribution. Distribution of shares of Stock or other
amounts under the Plan shall be subject to the following:
               (a) Notwithstanding any other provision of the Plan, the Company
shall have no liability to deliver any shares of Stock under the Plan or make
any other distribution of benefits under the Plan unless such delivery or
distribution would comply with all applicable laws and the applicable
requirements of any securities exchange or similar entity.
               (b) In the case of a Participant who is subject to Section 16(a)
and 16(b) of the Exchange Act, the Administrator may, at any time, add such
conditions and limitations to any Award to such Participant, or any feature of
any such Award, as the Administrator, in its sole discretion, deems necessary or
desirable to comply with Section 16(a) or 16(b) of the Exchange Act and the
rules and regulations thereunder or to obtain any exemption therefrom.
               (c) To the extent that the Plan provides for issuance of
certificates to reflect the transfer of shares of Stock, the transfer of such
shares may be effected on a non-certificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.
          15.2. Withholding. All Awards and other payments under the Plan are
subject to withholding of all applicable taxes, which withholding obligations
may be satisfied, with the consent of the Administrator, through the surrender
of shares of Stock which the Participant already owns, or to which a Participant
is otherwise entitled under the Plan; provided, however, that in no event shall
the Fair Market Value of the number of shares withheld from any Award to satisfy
tax withholding obligations exceed the amount necessary to meet the required
Federal, state and local withholding tax rates then in effect that are
applicable to the participant and to the particular transaction.

 



--------------------------------------------------------------------------------



 



          15.3. Transferability. Awards under the Plan are not transferable
except as designated by a Participant by will or by the laws of descent and
distribution. To the extent that the Participant who receives an Award under the
Plan has the right to exercise such Award, the Award may be exercised during the
lifetime of the Participant only by the Participant.
          15.4. Notices. Any notice or document required to be filed with the
Administrator under the Plan will be properly filed if delivered or mailed by
registered mail, postage prepaid, to the Administrator, in care of the Company,
at its principal executive offices. The Administrator may, by advance written
notice to affected persons, revise such notice procedure from time to time. Any
notice required under the Plan (other than a notice of election) may be waived
by the person entitled to notice.
          15.5. Form and Time of Elections. Unless otherwise specified herein,
each election required or permitted to be made by any Participant or other
person entitled to benefits under the Plan, and any permitted modification or
revocation thereof, shall be in writing filed with the Administrator at such
times, in such form, and subject to such restrictions and limitations, not
inconsistent with the terms of the Plan, as the Administrator shall require.
          15.6. Agreement With Company. At the time of an Award to a Participant
under the Plan, the Administrator may require a Participant to enter into an
Award Agreement with the Company in a form specified by the Administrator,
agreeing to the terms and conditions of the Plan and to such additional terms
and conditions, not inconsistent with the Plan, as the Administrator may, in its
sole discretion, prescribe.
          15.7. Limitation of Implied Rights.
               (a) Neither a Participant nor any other person shall, by reason
of the Plan, acquire any right in or title to any assets, funds or property of
the Company whatsoever, including, without limitation, any specific funds,
assets, or other property which the Company, in its sole discretion, may set
aside in anticipation of a liability under the Plan. A Participant shall have
only a contractual right to the amounts, if any, payable under the Plan,
unsecured by any assets of the Company. Nothing contained in the Plan shall
constitute a guarantee by the Company that the assets of such companies shall be
sufficient to pay any benefits to any person.
               (b) The Plan does not constitute a contract of employment, and
selection as a Participant will not give any employee the right to be retained
in the employ of the Company, nor any right or claim to any benefit under the
Plan, unless such right or claim has specifically accrued under the terms of the
Plan. Except as otherwise provided in the Plan, no Award under the Plan shall
confer upon the holder thereof any right as a shareholder of the Company prior
to the date on which he fulfills all service requirements and other conditions
for receipt of such rights.
          15.8. Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
          15.9. Gender and Number. Where the context admits, words in one gender
shall include the other gender, words in the singular shall include the plural
and the plural shall include the singular.
          15.10. Severability. Notwithstanding any contrary provision of the
Plan or an Award to the contrary, if any one or more of the provisions (or any
part thereof) of this Plan or the Awards shall be held invalid, illegal or
unenforceable in any respect, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions (or any part thereof) of the Plan or Award, as
applicable, shall not in any way be affected or impaired thereby.
          15.11. Date of Grant. The date of grant of an Award will be, for all
purposes, the date on which the Committee makes the determination granting such
Award, or such other later date as is determined by the Committee. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
     16. Amendment and Termination

 



--------------------------------------------------------------------------------



 



          16.1. Amendment and Termination. The Administrator may at any time
amend, alter, suspend or terminate the Plan.
          16.2. Stockholder Approval. The Company will obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws. Other than pursuant to Section 13, the Company also will
obtain stockholder approval before implementing a program to reduce the exercise
price of outstanding Options and/or SARs through a repricing or Award exchange.
          16.3. Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Company, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Committee’s ability to exercise the
powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

